The plaintiffs in error were convicted of the offense of larceny of a heifer, the property of George Dewrell and T. M. Weeks, co-partners doing business under the firm name of Dewrell  Weeks. The only assignment of error which requires our attention is one which challenges the sufficiency of the evidence.
We have carefully considered the evidence as presented by the record before us and we fail to find sufficient legal evidence to establish, first, the fact that the heifer referred *Page 1041 
to in the indictment was stolen; second, to establish the fact that the defendants, or either of them, participated in the larceny of the particular heifer referred to in the indictment, even if the same was stolen. We are mindful of the rule which has long obtained in this jurisdiction that, "Where there is substantial evidence to support the verdict the verdict will not be set aside as against the evidence, unless it may well be assumed that the jury were improperly influenced by conditions outside the evidence." And, we are reluctant to reverse a judgment because of the insufficiency of the evidence when there has been sufficient evidence to warrant the trial court in submitting the issues to a jury, but in this case thatsubstantial quality of the evidence to establish the necessary facts is lacking. The witnesses appear to have testified honestly, fairly and, as far as they know, to facts and circumstances, but they appear to have been without knowledge of the important facts necessary to establish the guilt of the accused. It, therefore, becomes our duty to reverse the judgment of the lower court, and it is so ordered.
Reversed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur in the opinion. *Page 1042